FILED
                             NOT FOR PUBLICATION                            OCT 20 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RAZMIK OVANESYAN,                                No. 08-72750

               Petitioner,                       Agency No. A095-450-355

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       Razmik Ovanesyan, a native of Iran and a citizen of Armenia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum

and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence factual findings. Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006). We grant the petition for review and we remand.

      In light of the IJ’s finding that Ovanesyan was credible, the record does not

support the agency’s determination that his asylum application was untimely. See

Khunaverdiants v. Mukasey, 548 F.3d 760, 766-67 (9th Cir. 2008) (agency erred in

finding application untimely where IJ credited petitioner’s testimony about

experiences in home country that occurred less than one year before he filed his

asylum application).

      In denying Ovanesyan’s asylum and withholding of removal claims, the

agency found Ovanesyan failed to establish a nexus to a protected ground. When

the IJ and BIA issued their decisions in this case they did not have the benefit of

this court’s decisions in Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013)

(en banc), Cordoba v. Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v.

Holder, 750 F.3d 1077 (9th Cir. 2014), or the BIA’s decisions in Matter of

M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and Matter of W-G-R-, 26 I. & N.

Dec. 208 (BIA 2014). Thus, we remand Ovanesyan’s asylum and withholding of

removal claims to determine the impact, if any, of these decisions. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam). In light of this remand, we do




                                        2                                       08-72750
not reach Ovanesyan’s remaining challenges to the agency’s denial of his asylum

and withholding of removal claims at this time.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                      3                                    08-72750